Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 9-11, 14-15, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 20 of copending Application No. 16/705331. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent obvious combinations of the claimed invention of 16/705331.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 1 of 16/705331 recites Component I and Component II but does not recited Component III or Component IV of instant claim 1.
	Component III of 16/705331 is recited as a basic compound.  Basic compounds can be amines.  Instant Component IV is missing from Claim 1 of 16/705331
	Claim 13 of 16/705331 recites several amine compounds for Component III of 16/705331 including triethylamine and N,N-dimethylethanol amine.  
	Claim 20 of 16/705331 recites adhesion promoters.
	 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 16/705331 by choosing one of the basic catalysts from Claim 13 of 16/705331 along with an adhesion promotor from Claim 20 of 16/705331 
	This motivated composition reads over all the components of instant Claim 1.
	Further it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice this invention of 16/705331 using the motivated composition above for claim 1 applied to all the claims as 16/705331 suggests these claims as variants of Claim 1 either through dependency or by reciting the same base composition as Claim 1 of 16/705331.
	Instant Claims 9-10 are read over by the above as the above already requires two [Symbol font/0x62]-ketoesters, malonates or aldehyde groups.  Instant Claim 11 is read over as 16/705331 recites curable compositions which renders the cured version obvious.  Instant Claim 14 is read over as the amines above are all tertiary amines.  Instant Claim 15 is read over as 16/705331 specifically recites an adhesive composition and instant Claim 19 is read over as adhesives must adhere to something and therefore, an article is rendered obvious.
Claims 1-3, 9-11, 14-15, 17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, 13, 15, 18-20 and 22-23 of copending Application No. 16/705351. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent obvious combinations of the claimed invention of 16/705351.

	Claim 1 of 16/705351 recites Component I, Component II and Component III but does not Component IV of instant claim 1.
	Claim 18 of 16/705351 recites adhesion promoters.
	 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 16/705351 by choosing an adhesion promotor from Claim 18 of 16/705351 the adhesion promoter of 16/705331 is considered an optional component of Claim 1 of 16/705351 based on dependency to Claim 1.  
	This motivated composition reads over all the components of instant Claim 1.
	Further it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice this invention of 16/705351 using the motivated composition above for claim 1 applied to all the claims as 16/705351 suggests these claims as variants of Claim 1 either through dependency or by reciting the same base composition as Claim 1 of 16/705351.
	Instant Claim 2 is read over by Claim 2 of 16/705351. Instant Claim 3 is read over by Claim 16 of 16/705351. Instant Claims 9 is read over by the dialdehydes of Claim 11 of 16705351.  Instant Claim 10 is read over by Claim 15 of 16/705351.  Instant Claim 11 is read over by Claim 20 of 16/705351. Instant Claim 14 is by the primary and secondary amines of Claims 1 and 13 of 16/705351.  Instant Claim 15 is read over by Claim 19 of 16/705351. Instant Claims 19 and 20 are read over by Claim 22 of 16/705351.  Instant Claim 17 is read over by Claim 23 of 16/705351.

Claims 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/705345. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the obvious product result of the performing the process of Claim 20 of 16705345.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Allowable Subject Matter
Claims 4-8, 12-13, 16, 18  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolution of any double patenting rejections against these claims.
The closest prior is Arthur (U.S. 20070048337) which teaches adhesive containing acetoacetate functionalized polymers, a tertiary amine and aldehydes but fails to teach or suggest anything to do with adhesive promoters or additives to increase green strength.  Considering the specificity of these adhesive to surgical and tissue repair and the lack of disclosure of such additives as possible in the compositions, it is unclear if the addition of these compounds would all one of ordinary skill in the art a reasonable expectation in arriving at the adhesive with the expected by Arthur in using these types of additives even though they are known in the art. 
Bammel (U.S. 20150024195) teaches crosslinkers comprising aldehydes and potentially primary amines but only discloses them with respect to polyacrylates with acetoacetate functionality.  Bammel does not exemplify adhesive and only makes passing reference to them. The exemplified products of Bammel are coatings and there is no teaching or suggest of adding an adhesion promoter or additive to increase the green strength of them, such as a tackifier in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1766